DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The withdrawn claims have incorrect status identifiers.  All withdrawn claims must be labeled as (withdrawn) in future responses.  
Election/Restrictions
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-12-22.  With regards to claim 22, the limitation is not incorporated by the elected embodiment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 17, it is unclear what structure defines the exposed portions of the flexible element in light of the ability to be in the first and second configurations.  A portion may be exposed in one configuration but not in another.  The configuration must be disclosed so it is clear what can and cannot be considered exposed.
With regards to claim 21, Applicant is attempting to further define the handle with an indefinite unclaimed support surface.  Support surfaces come in all shapes and sizes including ones where the surface is smaller that the flexible element.  How does this support surface allow for the longitudinal axis to be substantially perpendicular when the handle may not be able to balance on this support surface?  Since there are so many unknown variables, more details of the support surface are needed so this action is clear (i.e. a flat support surface wider than the flexible element).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 14, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (7,917,986) in view of Lauer (6,698,065).
With regards to claims 1, 14, and 15, Jimenez et al. disclose the invention including a handle/device having a handle (Figs. 9A and 9B) having a top portion (Figs. 9A and 9B) and a bottom portion (Figs. 9A and 9B) with a flexible element (21) reversibly deformable between a first configuration (Fig. 9A) and a second configuration (Fig. 9B), the flexible element presents, in the second configuration, a broader footprint than in the first configuration (Figs. 9A and 9B), and the broader foot print being configured for supporting the razor handle upright (column 4 lines 51-53).
With regards to claims 3, 4, 8, 17, 20, and 21, Jimenez et al. disclose the flexible element has a fold line (Figs. 9A and 9B, the line 21 flips about), the flexible element extends toward the top portion of the handle in the first configuration (Fig. 9A) and extends away from the top portion in the second configuration (Fig. 9B), the flexible element extends from a first end to a second end (21), the second end is fixed to the bottom portion of the handle (21), the first end extends farther away from the top portion when in the second configuration than in the first configuration (Figs. 9A and 9B, 21), a thickness of exposed portions of the flexible element is variable (Figs. 9A and 9B), the flexible element is shaped to adapt to a contour of the handle (Fig. 9A), and a longitudinal axis extending from the bottom portion to the top portion (Fig. 9B), with the flexible element in the second configuration (Fig. 9B), the handle is configured to stand freely on a support surface so that the longitudinal axis is substantially perpendicular with the support surface (column 4 lines 51-53).
With regards to claims 1, 14, and 15, Jimenez et al. fail to disclose the handle is a razor handle, the top portion is for connection to a blade assembly, and the device is a razor with a razor handle and blade assembly configured to be attached to the top portion of the razor handle.
Lauer teaches it is known in the art of handles to use “a razor head instead of a brush head” (column 6 lines 30-33) and therefore incorporate razor handle (Fig. 6, 106), the top portion is for connection to a blade assembly (Fig. 6, 306), and the device is a razor (Fig. 6) with a razor handle (Fig. 6, 106) and blade assembly configured to be attached to the top portion of the razor handle (Fig. 6, 306).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Jimenez et al. with the razor head, as taught by Lauer, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.    
With regards to claims 2 and 7, column 3 lines 33-35 of Jimenez et al. discloses “The sleeve 16 is preferably constructed from a resilient material including…a thermoplastic elastomer” and lines 48-49 of column 4 of Jimenez et al. disclose 21 is integrally molded with 16 but Jimenez et al. remain silent with regards to what 21 is made from and, therefore, Jimenez et al. in view of Lauer fail to disclose the flexible element has an elastomer and is co-injection molded with the bottom portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the flexible element with an elastomer or any other known and reasonable material and to have made the flexible element and bottom portion through injection molding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been an obvious matter of design choice to modify the device of Jimenez et al. in view of Lauer to obtain the invention as specified in claims 2 and 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 8-8-22, with respect to the 112 and 102 rejections in the previous Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made with Jimenez et al. (7,917,986) in view of Lauer (6,698,065).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 October 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724